Argued November 21, 1927.
This is a Workmen's Compensation case. The accident resulting in the employe's death occurred at the building in which he worked, and during the usual hours of employment. The appellant insurance carrier contends that the accident did not occur in the course of the deceased's employment or at a place where his presence was required by the nature of his employment. These contentions are sufficiently answered in the opinion of the learned court below.
The judgment is affirmed on the opinion of the Court of Common Pleas of Delaware County. *Page 381